Order entered April 11, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00244-CV

                 MES PARTNERS, INC., ET AL., Appellants

                                        V.

                      DAVID LANTZ, ET AL., Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-22-01584

                                    ORDER

      On March 31, 2022, a two-volume clerk’s record was filed. Volume two

was filed under seal and contains: (1) Plaintiffs’ Response to Motion on Choice of

Law and (2) Declaration of Megan C. McKennon in Support of Plaintiffs’

Response to Motion on Choice of Law. The record before the Court does not

contain a sealing order with regard to these two documents.

      Under Texas Rule of Civil Procedure 76a, court records are generally

presumed to be open to the general public and may be sealed only upon motion and
if certain conditions are met. See TEX. R. CIV. P. 76a. Among those conditions are

that the movant must provide public notice, the trial court must hold a hearing on

the motion in open court as soon as practicable, and the trial court must issue an

order that complies with the requirements of rule 76a(6). See id. 76a(3), (4) & (6).

The trial court may issue a temporary sealing order in certain circumstances, but

any temporary order must set the time for the required open court hearing and

direct the movant to immediately give the public notice regarding the open court

hearing. See id. 76a(5).

      There is currently no authority for any portion of the clerk’s record to be

filed under seal. Accordingly, the sealed volume of the clerk’s record shall remain

under seal for FORTY DAYS to allow the parties to obtain an order that complies

with the requirements of Rule 76a from the trial court that permanently seals the

two documents contained in the sealed clerk’s record. See TEX. R. CIV. P. 76a.

Alternatively, if the parties prefer, they can file redacted documents to protect

sensitive information. See TEX. R. APP. P. 9.9.

      The parties shall provide, within FORTY DAYS of the date of this order,

written verification whether the trial court signed a sealing order pertaining to the

two documents currently filed under seal. If the trial court does not sign a sealing

order within the time prescribed, the Court will order the sealed clerk’s record

unsealed.
      If the trial court signs a sealing order, we ORDER Dallas County District

Clerk Felicia Pitre to file, within FORTY-FIVE DAYS of the date of this order, a

supplemental clerk’s record containing the sealing order.

      On April 7, 2022, a seven-volume reporter’s record was filed. Exhibits

Volumes five and seven were filed under seal. A temporary sealing order that is

viewable on the trial court’s website temporarily seals forty-three exhibits that

were admitted at the temporary injunction hearing. In accordance with rule 76a(4),

the hearing on the motion to permanently seal these exhibits is scheduled for April

13, 2022. See TEX. R. CIV. P. 76a(4). Accordingly, we further ORDER Ms. Pitre

to file, within FIFTEEN DAYS of the date of this order, a supplemental clerk’s

record containing the trial court’s signed order on the motion to permanently seal

the exhibits currently filed under seal. If a supplemental clerk’s record containing

an order permanently sealing the exhibits is not filed within the time prescribed,

the Court will order volumes five and seven of the reporter’s record unsealed.

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Dale Tillery, Presiding Judge of the 134th Judicial District Court; Ms.

Pitre; Tina Thompson, Official Court Reporter for the 134th Judicial District

Court; and, the parties.


                                             /s/   KEN MOLBERG
                                                   JUSTICE